         Case 6:18-cv-00880-SB         Document 30       Filed 06/16/20     Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON


LARA NICOLE MEYER,

               Plaintiff,                            Case No. 6:18-cv-00880-SB

       vs.                                           ORDER GRANTING PLAINTIFF’S
                                                     UNOPPOSED MOTION FOR
COMMISSIONER,                                        ATTORNEY FEES PURSUANT TO 42
Social Security Administration,                      U.S.C. § 406(b)

               Defendant.


       Plaintiff Lara Nicole Meyer brought this action seeking review of the Commissioner’s

final decision denying her application for Supplemental Security Income under the Social

Security Act. The Court reversed the Commissioner’s decision, remanded the case for an award

of benefits, and entered Judgment on November 15, 2019.

       Plaintiff now seeks an award of fees pursuant to 42 U.S.C. § 406(b). Defendant has not

objected to the request. I have reviewed the record in this case, the motion, and the supporting

materials, including the award of benefits, the fee agreement with counsel, and the recitation of

counsel’s hours and services. Applying the standards set by Gisbrecht v. Barnhart, 535 U.S.

789, 796 (2002), the Court finds that the requested fees are reasonable.
         Case 6:18-cv-00880-SB         Document 30       Filed 06/16/20     Page 2 of 2




       Plaintiff’s Unopposed Motion for Attorney Fees Pursuant to 42 U.S.C. 406(b) is hereby

GRANTED, and Plaintiff’s counsel is awarded $22,144.65 in attorney’s fees under 42 U.S.C. §

406(b). Previously, the Court awarded Plaintiff attorney fees in the amount of $12,005.25 under

the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. When issuing the § 406(b) check

for payment to Plaintiff’s attorney, the Commissioner is directed to subtract the amount awarded

for EAJA and send the balance of $10,139.40, less any applicable processing or user fees

prescribed by statute, to Plaintiff’s attorneys at HARDER, WELLS, BARON & MANNING,

P.C., 474 Willamette Street, Eugene, Oregon 97401. Any amount withheld after all

administrative and court attorney fees are paid should be released to the claimant.



                             16th day of __________________
       IT IS SO ORDERED this ____        June               2020.



                                                     ___________________________________
                                                     STACIE F. BECKERMAN
                                                     United States Magistrate Judge


Proposed Order submitted by:
Katherine L. Eitenmiller
HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette Street
Eugene, OR 97401
(541) 686-1969
keitenmiller@hwbm.net
Of Attorneys for Plaintiff




ORDER GRANTING ATTORNEY FEES PURSUANT TO 42 U.S.C. § 406(b)
6:18-cv-00880-SB
Page 2 of 2
